WATSON, Judge.
The only issue presented is whether there is manifest error in the trial court’s conclusion that the plaintiff assumed the risk of injury by riding in a vehicle driven by an intoxicated driver. Plaintiff, Georgia L. Slone, and her sister, Jeanelle P. Ruiz (plaintiff in a consolidated case in which a separate judgment is handed down this date), were guest passengers in a Ford automobile driven by Charles W. Slone, plaintiff’s husband, when it was involved in a single car accident in the early morning hours of July 28, 1974. Defendant is Travelers Indemnity Company, the driver’s liability insurer. The three companions had embarked on an evening of drinking and merrymaking beginning at a private home near DeQuincy, continuing at a DeQuincy bar, and concluding at the Sabine Club, a dance hall located near the Texas line. At each of these spots, the driver, as well as the passengers had consumed a number of mixed drinks.
After leaving the Sabine Club, the car being driven by Slone left the highway and followed an erratic path, finally crashing backwards into a tree. The two women passengers received serious injuries. Some two hours after the accident, the driver was given a blood alcohol test, which registered .216.
The record reflects an ample basis for the trial judge’s conclusion that under the circumstances the passengers must have adverted to the intoxicated condition of their driver, and that they therefore assumed the risk of injury. There is no manifest error,
The judgment in favor of defendant is affirmed. Costs are taxed against appellant.
Affirmed.
DOMENGEAUX, J., concurs and assigns reasons.